 

AMENDMENT NO. 1

TO THE

SUPPLEMENTAL RETIREMENT PLAN

FOR EMPLOYEES OF

WEBSTER BANK

 

The Supplemental Retirement Plan for Employees of Webster Bank, as amended and
restated on October 22, 2007 effective as of January 1, 2005, is hereby amended
as follows:

(1) Effective as of the date of adoption of this amendment, Article III of the
Plan is amended by adding a new Section 3.2(c) thereto to read as follows:

(c) Notwithstanding the above, if a Vesting Change in Control occurs and the
employment of a Participant is terminated other than for Cause or Disability, or
the Participant terminates his or her employment for Good Reason, during the two
year period following the Vesting Change in Control, then the Participant shall
become vested and shall have a nonforfeitable right to receive his or her entire
Supplemental Retirement Income under the Plan.

For purposes of this Section 3.2(c):

(i) "Cause" shall mean:

(A) the willful and continued failure of the Participant to perform
substantially the Participant's duties with the Corporation or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness or following the Participant's delivery of a notice
of termination for Good Reason), after a written demand for substantial
performance is delivered to the Participant by the Board of Directors or the
Chief Executive Officer of the Corporation that specifically identifies the
manner in which the Board of Directors or the Chief Executive Officer believes
that the Participant has not substantially performed the Participant's duties;
or

(B) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Corporation.

For purposes of this subsection (c)(i), no act, or failure to act, on the part
of the Participant shall be considered "willful" unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant's action or omission was in the best interests of the
Corporation. Any act, or failure to act, based upon authority (A) given pursuant
to a resolution duly adopted by the Board of Directors or, if the Corporation is
not the ultimate parent corporation of its affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the
Corporation (the "Applicable Board"); (B) upon the instructions of the Chief
Executive Officer of the Corporation or a senior officer of the Corporation; or
(C) based upon the advice of counsel for the Corporation, shall be conclusively
presumed to be done, or omitted to be done, by the Participant in good faith and
in the best interests of the Corporation. The cessation of employment of the
Participant shall not be deemed to be for Cause unless and until there shall
have been delivered to the Participant a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Applicable Board at a meeting of the Applicable Board called and held for
such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel for the Participant,
to be heard before the Applicable Board), finding that, in the good faith
opinion of the Applicable Board, the Executive is guilty of the conduct
described in subsection (c)(i)(A) or subsection (c)(i)(B) above, and specifying
the particulars thereof in detail.

(ii) "Disability" shall mean the absence of the Participant from the
Participant's duties with the Corporation on a full-time basis for one hundred
eighty (180) consecutive business days as a result of incapacity due to mental
or physical illness that is determined to be total and permanent by a physician
selected by the Corporation or its insurers and acceptable to the Participant or
the Participant's legal representative.

(iii) "Good Reason" shall mean:

(A) the assignment to the Participant of any duties inconsistent in any respect
with the Participant's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by any
agreement between the Corporation and the Participant, or any other action by
the Corporation which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Corporation promptly after receipt of notice thereof given by the
Participant;

(B) any failure by the Corporation to provide the Participant the compensation
or benefits required by any agreement between the Corporation and the
Participant, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Corporation promptly after
receipt of notice thereof given by the Participant;

(C) the Corporation's requiring the Participant to be based at any office or
location other than as provided in any agreement between the Corporation and the
Participant, or the Corporation's requiring the Participant to travel on
Corporation business to a substantially greater extent than required immediately
prior to the Vesting Change in Control;

(D) any purported termination by the Corporation of the Participant's employment
otherwise than as expressly permitted by any agreement between the Corporation
and the Participant; or

(E) any failure by the Corporation to cause any successor to all or
substantially all of its business and/or assets to assume expressly and agree to
perform the obligations of the Corporation under any agreement between the
Corporation and the Participant.

For purposes of this subsection (c)(iii), any good faith determination of "Good
Reason" made by the Participant shall be conclusive. The Participant's mental or
physical incapacity following the occurrence of an event described above in
subsections (c)(iii)(A) through (c)(iii)(E) shall not affect the Participant's
ability to terminate employment for Good Reason.

(iv) "Vesting Change in Control" shall mean:

(A) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (I) the then
outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (II) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (c)(iv)(A), the
following acquisitions shall not constitute a Change in Control: (I) any
acquisition directly from the Corporation, (II) any acquisition by the
Corporation, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliated company, or
(IV) any acquisition pursuant to a transaction which complies with clauses (I),
(II) and (III) of subsection (c)(iv)(C); or

(B) Any time at which individuals who, as of the date of the amendment and
restatement of this Plan, constituted the Board of Directors of the Corporation
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Corporation's shareholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or

(C) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each a "Business
Combination"), in each case, unless, following such Business Combination: (I)
all or substantially all of the individuals and entities that were the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
the Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be; (II) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination; and (III) at least a majority of the members of the board
of directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board of Directors, providing for such Business Combination; or

(D) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

(2) All section numbers and cross references thereto are appropriately amended
to effectuate the intention of the foregoing amendment.

Dated this day of , 20 .

 

Witness: WEBSTER BANK, NATIONAL ASSOCIATION

 

_______________________ By__________________________

Its